Citation Nr: 1617149	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to a rating in excess of 20 percent, prior to March 24, 2014, and a rating in excess of 30 percent since May 1, 2015, for service-connected right knee total knee arthroplasty with osteoarthritis, previously rated as right knee condition, postoperative.

3.  Entitlement to a rating in excess of 20 percent, prior to January 28, 2015, and a rating in excess of 30 percent since March 1, 2016, for service-connected total knee replacement left knee, previously rated as degenerative joint disease of the left knee status post arthroscopic surgery.

4.  Entitlement to a rating in excess of 10 percent for limited range of motion of the left ankle.

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder, rotator cuff tear and bicep tendon tear, and/or service-connected right knee total knee arthroplasty with osteoarthritis and total knee replacement of the left knee.

6.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a back disability, to include as secondary to right knee total knee arthroplasty with osteoarthritis and total knee replacement of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1982.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned in December 2014.  A copy of the transcript is of record.  

With respect to the Veteran's claim for posttraumatic stress disorder (PTSD), the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was originally adjudicated by the RO as a claim for PTSD, treatment records demonstrate that the Veteran has been diagnosed with a depressive disorder and anxiety disorder.  PTSD has not been diagnosed.  The Board has recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for his right and left knees and left ankle, and entitlement to service connection for a left shoulder disability and back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

2.  The Veteran's acquired psychiatric disability has been attributed to his service-connected orthopedic disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2.  An acquired psychiatric disability is proximately due to or the result of his service-connected orthopedic disabilities.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The Veteran's ratings for his service-connected disabilities meet the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in September 2002.  See VA Form 21-8940.  The evidence reflects that the Veteran suffers from severe service-connected orthopedic disabilities, and pursuant to the decision below is now additionally service-connected for an acquired psychiatric disability.  Taking into consideration the Veteran's work history and severity of his service-connected disabilities, the Board finds that the evidence reflects the Veteran is unable to maintain substantially gainful employment.  

The Veteran's combined current rating for his disabilities is 70%, without the additional rating assigned for his now service-connected acquired psychiatric disability. 

The Board finds the evidence of record provides highly probative evidence in support of a TDIU.  The evidence of record shows that the Veteran's service-connected disabilities together preclude him from securing or following substantially gainful employment.  Affording the Veteran the benefit of the doubt, a TDIU is granted.  38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is service-connected for a right knee total knee arthroplasty with osteoarthritis, total left knee replacement, limited range of motion of the left ankle, a right shoulder rotator cuff tear and bicep tendon tear, and dermatophytosis.  He asserts that his acquired psychiatric disability is the result of his service-connected orthopedic disabilities.  This is primarily a medical issue.  
      
In this regard, a  February 2013 VA examiner determined that it was at least as likely as not that the Veteran's anxiety symptoms were aggravated by his exposure to trauma during his military service, although she noted that it appeared he had never been diagnosed with PTSD.  

Significantly, she stated that it appears the Veteran's chronic pain may also contribute to his depressive symptoms, although she questioned whether this was demonstrated by her interview of the Veteran.

As noted above, when a disorder is secondary to a service-connected disability, service connection may be granted for the secondary disorder.  
 
Reading the February 2013 VA opinion in the light most favorable to the Veteran, the Board finds that the claim for service connection for an acquired psychiatric disability, may be granted.  Further discussion is simply not warranted.  The nature and extent of the problem is not before the Board at this time. 


ORDER

Entitlement to a TDIU is granted.

Service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities is granted.


REMAND

Right and Left Knee Disabilities-  The Veteran should be afforded an additional examination, with respect to his service-connected right and left knee disabilities. Although he most recently underwent a VA examination in November 2010, he subsequently underwent a right total knee arthroplasty in March 2014 and a left total knee arthroplasty in January 2015.  He testified at his December 2014 BVA hearing of continuing knee problems.  These surgeries change the nature of the disabilities and a new examination should be afforded to the Veteran.

Left Ankle Disability-  With respect to the Veteran's claim for an increased rating, for his service-connected left ankle, the Veteran was last afforded a VA examination in May 2012.  More importantly, statements from the Veteran indicate that his left ankle has worsened since his last VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Left Shoulder Disability-  The Veteran asserts that he has a left shoulder disability caused by his service-connected right shoulder disability.  He states that his service-connected right shoulder disability has caused him to over use his left shoulder.  Additionally, he asserts that his left shoulder disability is caused by his service-connected bilateral knee disability which has caused him to trip and fall on his left shoulder.  Although the Veteran underwent a VA examination in March 2013, the VA examiner did not provide a medical nexus opinion regarding his left shoulder because he noted that the Veteran had a normal left shoulder.  It is unclear why this conclusion was made as X-rays taken at that time clearly showed degenerative changes of the acromioclavicular joint.  The Board finds that VA examination and opinion are needed to address the Veteran's contentions. 

Back Disability-  The Veteran underwent a March 2013 VA examination to assess his back disability.  The VA examiner did not provide an etiological opinion regarding the Veteran's back disability and its relationship to service, although he did indicate in his negative secondary medical opinions that there had been no evidence of evaluation, complaint or treatment in service for his back.  

The Board notes that the Veteran earned his Parachutist Badge in service.  He testified at his December 2014 hearing that he had made about 46 parachuting jumps in service with full equipment on his back.  See BVA Hearing Transcript (T.) at 12.  He attributes his back disability to parachuting in service with his heavy equipment and additionally asserts that his back disability is caused by his service-connected knee disabilities.  Since the March 2013 VA examination the Veteran has undergone two knee replacements.  The Board finds addendum medical opinions are warranted.

While on Remand any additional VA and private treatment records should be associated with the claims file. 

In this regard, in light of the grant of the claims above, the Veteran, in consultation with his representative, may wish to withdraw all remaining claims (in writing). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.

If possible, the Veteran himself should submit this evidence in order to expedite his case.   

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2.  Following the development set forth in paragraph 1, schedule the Veteran for an examination to determine the current nature and extent of his right and left knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed, including X-rays.  Range of motion testing of the Veteran's knee disabilities should be conducted.  

The examiner should comment on whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is specifically directed to offer an opinion as to whether the Veteran has chronic residuals consisting of severe painful motion or weakness in either the right or left extremities. 

3.  Following the development in Remand paragraph 1, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left ankle.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

4.  Following the development set forth in paragraphs 1 and 2, schedule a VA examination for medical opinions concerning the Veteran's left shoulder disability and back disability. 

The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical evidence and other history.

The examiner is asked to first identify any and all current diagnoses for any current left shoulder disability and back disability.

With respect to the Veteran's left shoulder disability, the examiner should provide opinions on: 

(a)  Whether it is as least likely as not (a 50 percent probability or greater) his left shoulder disability had its onset in service or is otherwise medically related to in-service injury or disease.

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left shoulder disability is caused by his service-connected right shoulder disability.  

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left shoulder disability is aggravated by his service-connected right shoulder disability. 

(d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left shoulder disability is caused by his service-connected right and/or left knee disabilities.   

(e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left shoulder disability is aggravated by his service-connected right and/or left knee disabilities. 
 
With respect to the Veteran's back disability, the examiner should provide opinions on: 

(a)  Whether it is as least likely as not (a 50 percent probability or greater) his back disability had its onset in service or is otherwise medically related to in-service injury or disease, to include parachuting.

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is caused by his service-connected right and/or left knee disabilities.   

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is aggravated by his service-connected right and/or left knee disabilities.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

5.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


